675 S.E.2d 41 (2009)
Bennie Leon CORBETT
v.
NORTH CAROLINA DIVISION OF MOTOR VEHICLES.
No. 269P08.
Supreme Court of North Carolina.
March 19, 2009.
Neil Dalton, Assistant Attorney General, for State of NC.
Julius L. Chambers, Brandon Lofton, Charlotte, for Corbett.
Prior report: ___ N.C.App. ___, 660 S.E.2d 233.

ORDER
Upon consideration of the petition filed on the 10th day of June 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."